Citation Nr: 1455104	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-27 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to annual VA clothing allowance based on wear and tear on shoes due to service-connected bilateral pes planus with degenerative changes and deformity.

(The issue of entitlement to non-service connected disability pension is addressed in a separate Board decision under docket number 12-26 552).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 8, 1977, to April 20, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Dallas, Texas.  

The Veteran provided testimony before the undersigned during a June 2014 videoconference hearing; a transcript of the hearing is associated with the "Virtual VA" electronic claims file.

The Board notes that the paper claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems were reviewed in order to ensure thorough analysis of the evidence of record.

The issues of entitlement to service connection for bilateral knee disability and back disability as secondary to service-connected bilateral pes planus with degenerative changes and deformity were raised by the record during the aforementioned June 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 






FINDING OF FACT

The Veteran's service-connected bilateral pes planus disabilities do not require the use of a prosthetic or orthopedic appliance which tends to wear or tear his clothing, to include his shoes.


CONCLUSION OF LAW

The criteria for entitlement to annual VA clothing allowances have not been met. 
38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

For reasons discussed in greater detail below, because the application of the law to the undisputed facts is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: (1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or (2) the Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2013). 

The record reflects that a March 2012 rating decision granted service connection for pes planus, right foot, rated as 10 percent disabling effective from April 23, 2008.  The March 2012 rating decision also granted pes planus, left foot, rated as 10 percent disabling effective from April 23, 2008.  As of July 24, 2012, bilateral pes planus was rated 30 percent disabling.

The Veteran testified before the undersigned, and submitted written argument to VA, that the AFO multiligamentus ankle support he used for his feet overstuffed his shoes so that he had to cut his shoes all the time to get them to fit.  He testified that he had to buy shoes all the time because he had to cut them.

A medical record in April 2012 showed that the Veteran was prescribed a left ankle brace for a sprain of the left ankle.  "Joint pain - ankle" was noted on the record.

In October 2012 the Prosthetic Representative and Acting Chief, Prosthetics Treatment Center, stated in pertinent part that the AFO multiligamentus ankle support was constructed with soft elastic material and laces; the ankle support did not cause irreparable damage to clothing as VA regulations require for entitlement to annual clothing.

The Veteran was afforded a VA examination in April 2014 in which "clinically evident very mild pes planus" was noted.  It was also noted that the Veteran used bilateral orthotics, but these did not provide relief; he also ambulated with a cane due to his knees, back, and feet.

The Board finds that there is no indication in the medical record that the Veteran requires an ankle brace for his service-connected bilateral pes planus.  To this point, the April 2014 foot examination listed orthotics and a cane, but no ankle brace.  Moreover, the ankle brace was issued for a sprained left ankle and joint pain.  Finally, the record reflects certifications from medical professionals affiliated with the AOJ that the brace at issue was constructed with soft elastic material and laces and does not cause irreparable damage as VA regulations require for entitlement to annual clothing.

Based on the evidence of record, the Board does not find that the AFO multiligamentus ankle support is for the feet.  As the Veteran is not service-connected for the ankle, the claim must be denied.  

The Board notes that the Veteran is competent to report his lay observations regarding damage to his shoes from his brace.  However, the Board is bound by the laws and regulations of applicable to VA benefits.  Here, the Board is without authority to grant the Veteran's claim.  38 C.F.R. § 3.810(a) (1).  


ORDER

Entitlement to annual VA clothing allowance based on wear and tear on shoes due to service-connected bilateral pes planus with degenerative changes and deformity is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


